Citation Nr: 0006060	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-03 215	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating action of the Newark, New Jersey 
Regional Office of the Department of Veterans Affairs (VA).  
The veteran currently resides within the jurisdiction of the 
Houston, Texas Regional Office (RO).  

In December 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board sitting at the RO.  
A transcript of that hearing is associated with the record.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's currently demonstrated back disorder and any 
in-service disease or injury.

2.  There is no competent evidence of aggravation of a 
preexisting back disability in service.  


CONCLUSION OF LAW

A well-grounded claim of service connection for a lumbar 
spine disorder has not been presented.  38 U.S.C.A. § 5107(a) 
(West 1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The report of a January 1955 enlistment physical examination 
included a normal clinical evaluation of the spine and was 
silent for any pertinent defects or diagnoses.  A careful 
review of the service medical records reveals that in July 
1955, the veteran reported that he had pulled some muscles in 
his back while playing basketball.  It was noted that the 
veteran had suffered acute low back pain following exercise 
and the assessment was that of lumbar sprain.  He was 
prescribed a course of heat and exercise treatments, which 
were completed that same month.  

In April 1956, the veteran presented with complaints of low 
back pain of one year duration.  X-ray studies revealed a 
congenital anomaly which was "arbitrarily chosen" to be 
designated as partial sacralization of the left side of the 
fifth lumbar segment.  The remainder of the examination was 
considered essentially negative.  It was noted that 
sacralization may be associated with an insidious onset of 
low back pain, presumably due to abnormal mobility.  
Additional studies were recommended for further evaluation.  
Those studies were undertaken in May 1956 and the examination 
was considered to be "essentially negative."  It was noted 
that most of the tenderness complained of by the veteran was 
over the left sacro-iliac area.  He was prescribed a back 
brace. 

A September 1956 entry noted that the veteran was prescribed 
physical therapy for his back.  A May 1957 chart entry noted 
that the veteran was seen for recurrent lumbosacral strain 
secondary to an anomaly at the lumbosacral junction.  The 
veteran was instructed to wear lumbosacral support 
intermittently and use heat and medication for acute 
episodes. 

The report of a November 1957 separation examination noted a 
normal clinical evaluation of the spine, but included a 
diagnosis of deformity, congenital joint lumbosacral partial 
fusion, L5 to S1.

Post-service medical records include treatment reports from 
numerous physicians, both VA and private, who treated the 
veteran for various complaints, including back pain.  In 
November 1988, the veteran underwent surgical repair of a 
torn left quadriceps tendon, incurred when he slipped while 
running across wet grass.  Medical records referable to that 
incident are silent for any complaints or findings pertaining 
to the back.  Additional medical records detail treatment 
afforded the veteran following work-related accidents in 
October 1994, July 1995 and January 1996.  

A November 1994 VA chart extract noted that the veteran, a VA 
employee, reported injuring his back at work in October 1994.  
He reported feeling low back pain which radiated to his legs.  
The assessment was that of acute exacerbation of chronic low 
back pain.  

A November 1994 chart extract from a private orthopedic 
practice included the veteran's report of the injury 
sustained in October 1994.  The veteran stated that, while 
moving chairs at work, he attempted to catch a chair thrown 
to him by a co-worker.  In doing so, he reached in front of 
him, twisted and felt a sharp pain across the low back.  Past 
medical history was considered significant only for a 
previous left quadriceps tear in 1988.

An August 1995 report and evaluation prepared by a private 
physician noted that the veteran had been seen for a back 
injury suffered at work in July 1995.  The veteran reported 
that he bent to lift a patient and felt pain from his neck, 
down his lower back.  Past medical history was noted to 
include 1986 and 1994 injuries to the back.  The diagnostic 
impressions included acute cervical sprain and acute lumbar 
sprain, rule out disc herniation, with radiculitis.  

The veteran was afforded a VA examination in November 1995 at 
which time he reported that he had injured his back playing 
basketball in 1956.  He was reportedly given a brace at that 
time and used it intermittently.  The veteran also reported 
that he injured his knee when he slipped on wet grass; 
however, he believes he fell because of back pain.  Physical 
examination revealed no vertebral body, disc space, 
sacroiliac joint or paravertebral muscle tenderness or spasm.  
The veteran had pain on straight leg raising to 90 degrees 
bilaterally; however, the pain was not considered sciatica.  
The diagnosis was that of chronic low back pain without 
sciatica.  There was a possibility that this was secondary to 
degenerative joint disease. 

An October 1996 report, prepared by a private physician in 
connection with a worker's compensation claim, noted that the 
veteran had been referred for an independent medical 
evaluation of injuries sustained in a work-related accident 
in January 1996.  Based on a history obtained from the 
veteran and a review of the "significant" records which 
accompanied the veteran, the physician reported the history 
of the veteran's injury.  While employed by VA as a physical 
therapist, the veteran fell, injuring his back and fracturing 
his left wrist.  Past medical history was considered 
significant only for the 1988 quadriceps repair.  Following 
physical examination, x-ray studies and a review of medical 
records dated subsequent to the January 1996 incident, the 
diagnostic impressions included degenerative lumbar spinal 
stenosis with left lumbar radiculopathy.  The physician 
commented that that condition "clearly antedated" the 
January 1996 injury; however, those symptoms were aggravated 
by that injury.

A November 1997 statement from another physician noted that 
the veteran had recently been evaluated in connection with 
the January 1996 injury and certain medical records were 
reviewed.  The veteran reported that he had injured his back 
multiple times "at work" in the past, most recently in 
January 1996.  Following physical examination and a review of 
diagnostic tests, the impression was that the veteran had 
suffered a lumbar strain as a result of falling while at work 
in January 1996.  The diagnosis was considered to be 
"clearly related" to that fall, as well as an aggravation 
of a pre-existing chronic lumbar strain.  

In numerous statements, both written and offered as testimony 
at the December 1999 personal hearing, the veteran has 
reiterated his claim that his current back condition is 
related to service.  He maintains that he injured his back 
during service and continued to experience back pain after 
service.  The veteran further testified that, given his 
background as a physical education major and physical 
therapist, he was able to treat himself and did not have to 
seek outside medical treatment.  

II.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  If not, his application for service connection must 
fail, and there is no further duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In fact, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In essence, the veteran contends that his current back 
disorder is related to an injury which was incurred in 
service.  While the veteran has experience as a physical 
therapist, the Board finds that there is no indication in the 
record that the veteran possesses the medical expertise 
required to render an opinion as to causation.  See Espiritu, 
supra.  Thus, such lay assertions are beyond the veteran's 
expertise (see King, supra), and the Board must look to other 
evidence of record to determine whether he has presented a 
well-grounded claim of service connection. 

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  For the purposes of 38 U.S.C.A. 
§ 1110, every veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of entrance on active duty, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  The Board notes that the back 
disorder detected in service, designated as partial 
sacralization of the left side of the fifth lumbar segment, 
was not noted on the entrance examination, and so the 
presumption of sound condition attaches.  However, the 
presumption is rebutted by clear and unmistakable evidence 
that the condition existed before entrance: the physicians 
who identified it in service explained that it was a 
congenital, developmental anomaly. 

While there is evidence of a present back disability, there 
is no competent evidence relating that condition to service.  
Regarding the veteran's own assertions that his current back 
condition is related to service, the Board points out that, 
as a lay person, he is not competent to offer a medical 
opinion.  See Grottveit; Espiritu, supra.  Although the 
service medical records include complaints and treatment 
referable to the veteran's back, the Board notes that that 
treatment formed a basis for the finding that the veteran had 
a congenital back disorder.  The complaints of back pain 
noted after playing basketball resulted in an assessment of 
lumbar sprain which the examining physician characterized as 
"acute" low back pain.  The veteran was prescribed a course 
of treatment that was apparently completed satisfactorily 
over a short period of time.  Subsequent entries within the 
service medical records noted that the veteran was seen for 
recurrent lumbosacral strain secondary to a back anomaly.  
The only defect noted on the separation examination was a 
congenital deformity.  

Post-service medical records detail treatment for the 
veteran's back condition and include records referable to 
several work-related back injuries.  There is no indication 
within those records which relates the symptoms and 
manifestations of a back disability to an injury in service.  
The etiology of the documented back symptoms appear to be 
related to the post-service injuries.  

With regard to whether the preexisting condition was 
aggravated in service, the law provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  In this case, the Board notes that the veteran's 
service medical records do contain records reflecting a 
course of treatment of a back problem in service; however, 
the medical evidence prepared at that time indicates that the 
condition treated was secondary to a congenital defect 
identified as partial sacralization of the left side of the 
fifth lumbar segment.  The medical records do not report that 
the symptoms and manifestations of the veteran's preexisting 
condition had increased in severity during service but, 
instead, they merely report ongoing complaints regarding what 
was characterized as a chronic problem.  The Board finds that 
there is no support for a conclusion that the preexisting 
condition increased in severity during service.  Accordingly, 
the presumption of aggravation does not attach.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Based on the foregoing, the Board concludes that the medical 
evidence supports a finding that the veteran had a congenital 
back defect, that is, partial sacralization of the left side 
of the fifth lumbar segment in service, and that it was not 
aggravated by service.  In addition, absent competent medical 
evidence which relates the veteran's present back disability 
to service, the Board concludes that the veteran has not met 
his burden of submitting a well-grounded claim of service 
connection.  See Caluza; Savage, supra.

In making this determination, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his beliefs 
concerning the merits of his claim, as noted earlier, he is 
not competent to testify to medical diagnosis or etiology.  
Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claim does not 
meet the threshold of being well grounded, a weighing of the 
merits of the claim is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



ORDER

As a well-grounded claim has not been presented, service 
connection for a lumbar spine disorder is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

